 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   RODRICK HARRIS,                                  No. 2:19-cv-02413-TLN-KJN
12                     Petitioner,
13          v.                                        ORDER
14   SACRAMENTO COUNTY SUPERIOR
     COURT,
15
                       Respondents.
16

17

18          Rodrick Harris (“Petitioner”), a state prisoner proceeding pro se, has filed an application

19   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 13, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Petitioner and which contained notice to Petitioner that any objections to

23   the Findings and Recommendations were to be filed within fourteen days. (ECF No. 7.)

24   Petitioner has not filed objections to the Findings and Recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                     1
 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           1. The findings and recommendations filed January 13, 2020 (ECF No. 7), are adopted in

 4   full;

 5           2. Petitioner’s application for a writ of habeas corpus is DISMISSED for failure to

 6   exhaust state remedies.

 7           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.

 8   § 2253.

 9           IT IS SO ORDERED.

10   DATED: April 7, 2020

11

12

13                                     Troy L. Nunley
14                                     United States District Judge

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
